Judge Hedrick
dissenting.
As pointed out in the majority opinion neither party offered into evidence the deeds to their respective tracts. The court, therefore, necessarily based its finding that the boundary line was as contended for by the defendants on the evidence of the surveyor, Liverman, that he surveyed a line dividing the two tracts from survey chops on trees, a fence for a part of the way and a drain or ditch for part of the way. With respect to the line Liverman surveyed, which the trial court accepted as the dividing line, Liverman testified: “I did not use any other documents other than what I found on the ground to locate that line.”
In my opinion the best evidence as to the location of the dividing line between the two tracts, since the respective titles were not in dispute, would be the deeds to the two tracts. In my opinion before the boundary line can be established by evidence aliunde the record, the party with the burden to establish the line must first prove that the dividing line cannot be located on the ground from the calls in the deeds. Thus, in the present case, it is my opinion that the trial court’s finding the line to be as contended for by defendant is not supported by competent evidence. While the parties stipulated that the title to the two tracts of land was not in dispute, the plaintiff did not agree that the court could locate the line without regard to the deeds. Indeed, the record discloses that the plaintiff objected throughout the trial to the surveyor’s testimony upon which the trial judge relied to locate the line. I tremble to think of the far-reaching consequences of settling boundary line disputes without regard to the record title. I vote to vacate the judgment and remand for a new trial.